*436
CONFESSION OF ERROR

PER CURIAM.
Sam Wright was convicted and sentenced for carrying a concealed firearm, resisting an officer with violence, and unlawful possession of a firearm/weapon by a violent career criminal. He challenges his conviction of the unlawful possession charge. The State does not dispute Wright’s argument that the trial court erred in adjudicating him guilty of possession of a firearm by a violent career criminal based on State v. Thompson, 750 So.2d 643 (Fla.1999). In Thompson, the Supreme Court held unconstitutional chapter 95-182, Laws of Florida, and thus rendered the unlawful possession charge a non-existent crime. See Levan v. State, 759 So.2d 683 (Fla.2000) (noting that the offense of possession of a firearm by a violent career criminal was created through the passage of chapter 95-182). Accordingly, Wright’s conviction on count 3 for possession of a firearm by a violent career criminal must be vacated. The State concedes that Wright should be re-sentenced on count one of carrying a concealed firearm, for which he received ten years imprisonment. Therefore, the case is remanded for re-sentencing on count one in accordance with the valid laws in effect on November 15, 1996, the day on which Wright committed his offenses.
Reversed and remanded.